GRAVES, Judge.
Appellant was charged with a violation of the local option laws of Smith County, and upon a trial was awarded a punishment of six months in jail.
There is no statement of facts found in the record, and but one bill of exceptions.
The lone bill complains of the failure of the trial court to grant a motion for a continuance therein based upon the absence of one Hubert Curbo, who it is alleged would testify as to an alibi for appellant.
The trial court’s qualification to such bill shows that the witness Curbo was also charged with a violation of the law in the same court, and upon the calling of the Curbo case prior to this trial, Curbo, failed to appear and his bond was finally forfeited. It seems that he was, therefore, at the time of the filing of this motion a fugitive. Again, it is further shown that no subpoena was issued in this cause, requesting the presence of Curbo. Under the circumstances we do not think any error was shown in the court’s overruling such motion.
The judgment is affirmed.